Citation Nr: 0119246	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  01-05 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to provisions 
of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for loss of 
use of both hands due to fasciectomies for bilateral 
Dupuytren's Disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1946 to July 1949.


The current appeal arose from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for loss of use of both hands due to 
fasciectomies for bilateral Dupuytren's disease.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of entitlement of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 104-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993);  
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49, 747 (1992)).

In an effort to assist the RO, the Board has herein 
identified certain necessary and/or missing evidence and 
associated assistance that must be rendered to comply with 
the VCAA.  However, it is the RO's responsibility to ensure 
that all appropriate development is undertaken in this case.

The Board notes that the statutory criteria applicable to 
claims for benefits under the provisions of 38 U.S.C.A. § 
1151, underwent a significant revision effective October 1, 
1997, for claims filed on or after that date.  Here, the 
veteran's request for benefits under § 1151 was filed in 
August 2000; thus, this claim was decided by the RO under the 
current, post-October 1, 1997, version of 38 U.S.C.A. § 1151.

The provisions of 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) 
provide, in pertinent part, that:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected. 

For purposes of this section, a 
disability or death is a qualifying 
additional disability or qualifying death 
if the disability or death was not the 
result of the veteran's willful 
misconduct and - (1) the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was--  (A) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or  
(B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West Supp. 2000).


It has been the contention of the veteran that he lost the 
use of both hands as the result of bilateral fasciectomies 
performed at VA medical facilities for treatment of 
Dupuytren's disease.  A competent medical opinion in this 
regard has not been obtained and associated with the claims 
file.

The Board is of the opinion that a contemporaneous, 
comprehensive examination of the veteran by VA medical 
specialists for the purpose of ascertaining the nature, 
extent of severity, and etiology of any additional disability 
of either hand to include claimed loss of use would 
materially assist in the adjudication of the claimant's 
appeal.

Accordingly, to ensure that the Board has met its duty to 
assist the veteran in developing the facts pertinent to his 
claim and in all other due process matters, the case is 
REMANDED to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his bilateral 
hand symptomatology.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for VA medical 
examinations of the veteran by a board 
composed of a VA orthopedic surgeon and a 
neurologist, including on a fee basis if 
necessary, to ascertain whether the 
veteran sustained any additional 
disability of either hand to include 
claimed loss of use as the result of 
fasciectomies for bilateral Dupuytren's 
disease performed at VA medical 
facilities.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialists prior 
and pursuant to conduction and completion 
of the examinations.  The medical 
specialists must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  The medical 
specialists should conduct any further 
indicated studies which are felt will 
assist in provision of the medical 
opinions requested.  

The medical specialists must address the 
following medical issues:

(a) Did any additional disability(ies) of 
either hand to include loss of use result 
from fasciectomies for bilateral 
Dupuytren's disease performed at VA 
medical facilities?

(b) If so, was/were any such 
disability(ies) the result of VA 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination?

If the veteran declines to report for the 
VA examinations, including on a fee basis 
convenient to his location, the RO should 
refer the claims file to the board of 
medical specialists for response to the 
above requested medical opinions on the 
basis of the evidence of record.

Any opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested medical development 
has been completed.  In particular, the 
RO should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The RO is advised 
that where the remand orders of the Board 
or the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCCA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for loss 
of use of both hands due to fasciectomies 
for bilateral Dupuytren's Disease.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


